,   \
               Case 1:18-cv-03501-JGK Document 247 Filed 06/03/19 Page 1 of 1
                 Case 1:18-cv-03501-JGK Document 246 Filed 05/30/19 Page 1 of 1



                                                      LAW OFFICES OF
                                          JOSHUA L. DRATEL, P.C.
                                            A PROFESSIONAL CORPORATION             USDC SONY
                                                      29BROADWAY                   DOCUMENT
                                                         Suite 1412                ELECTRONICALLY FILED
                                             NEW YORK, NEW YORK 10006
                                                                                   DOC#
                                                                                   DATE Fl LED: ___
                                                                                                         ~l J L --·
                                                                                                       ,41J./l
                                              TELEPHONE (212) 732-0707
                                               FACSIMILE (212) 571-3 792
                                            E MAIL JDratel@JoshuaDratel com

        JOSHUA L ORATEL                                                               STEVEN WRIGHT
                                                                                      Office Manager
        L!NDSA Y A LEWIS
        WHITNEY G SCHLIMBACH
                                                                May 30, 2019

        BYECF
                                                          APPLICATION GRANTED
        The Honorable John G. Koeltl
        United States District Judge                    ?E"'j
                                                            ~ SO ORDERED
                                                                 J /. ~ ,
        Southern District of New York
        500 Pearl Street
        New York, New York 10007
                                          1 fi r
                                               ? /
                                               :::,
                                                        (
                                                          ~7 9 ( ( ~
                                                           John G. Koe ltl , U.S.D.J.

                       Re:     Democratic National Committee v. The Russian .Federation (WikiLeaks),
                                                    18 Civ. 3501 (JGK)

        Dear Judge Koeltl:

                This letter is submitted on behalf of defendant Wikileaks, which I represent in the above-
        entitled case, and seeks a one-week extension - from June 3, 2019, until June 10, 2019 - of the
        due date for WikiLeaks' Reply Memorandum of Law in support ofWikiLeaks' Motion to
        Dismiss Plaintiffs Second Amended Complaint. I have spoken with Geoffrey A. Graber, Esq.,
        of Cohen Milstein Sellers & Toll PLLC (Plaintiffs Attorneys), and he has informed me that
        Plaintiff consents to this application. The reasons for the extension are a concurrent deadline
        next week for pretrial motions in a criminal case, United States v. Blondet, 16 Cr. 387 (JMF), as
        well as the logistical challenges of timely communication and coordmation with lawyers overseas
        who are handling other pressing recent matters related to WikiLeaks.

             Accordingly, it is respectfully requested that the due date for WikiLeaks' Reply
        Memorandum of Law be extended one week until June 10, 2019.

                                                                Respectfully submitted,


                                                              ~~1-~
                                                                Joshua L. Dratel
        JLD/
